C. A. 3d Cir. [Certiorari granted, 479 U. S. 947.] Case restored to calendar for reargument. The parties are directed to file supplemental briefs addressing the following questions:
“(1). Whether petitioner is subject to denaturalization for want of good moral character under 8 U. S. C. §§ 1451(a), 1427(a), and 1101(f)(6), with particular attention to:
“(a) whether the ‘false testimony’ provision of 8 U. S. C. § 1101(f)(6) should be interpreted to include a requirement that the false testimony concern a material fact;
“(b) what standards should govern the determination under 8 U. S. C. § 1101(f)(6) whether ‘false testimony’ has been given ‘for the purpose of obtaining any benefits under this chapter ....’; and
“(c) whether the latter determination is one of law or fact.
“(2)(a) Should the materiality standard articulated in Chaunt v. United, States, 364 U. S. 350 (1960), be abandoned and, if so, what *1018standard should govern the materiality inquiry under 8 U. S. C. § 1451(a); and
“(b) is the determination of materiality under 8 U. S. C. § 1451(a) one of law or fact.
“(3) When a misrepresentation has been established as ‘material’ within the meaning of 8 U. S. C. § 1451(a), must any further showing be made to establish that citizenship was ‘procured by’ that misrepresentation.”
The parties also may address the questions presented in the petition for certiorari. The parties are directed to file opening briefs on or before August 3, 1987. Closing briefs are to be filed on or before August 24, 1987.